      Case 3:19-cv-00358 Document 1-3 Filed on 10/30/19 in TXSD Page 1 of 10
                                                                                                       8/23/2019 4:52 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 36245157
                          2019-59460 / Court: 157                                                            By: C Ougrah
                                                                                                Filed: 8/23/2019 4:52 PM

                                   Cause No.


JOSE AND MARIA REYNA,                        §                  IN THE DISTRICT COURT OF
                                             §
        Plaintiffs,                          §
                                             §
 V.                                          §                            JUDICIAL DISTRICT
                                             §
GEOVERA SPECIALITY                           §
INSURANCE COMPANY,                           §
                                             §
        Defendant.                           §                     HARRIS COUNTY,TEXAS

        PLAI    'ORIGINAL PETITION AND REQUEST FOR DISCLOSURE
           NTIFFS

 TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW,Jose and Maria Reyna ("Plaintiffs"), and file this, their Original Petition

 and Request for Disclosure against Defendant GeoVera Specialty Insurance Company

("Defendant"), and in support thereof would respectfully show unto the Court the following:

                               DISCOVERY CONTROL PLAN

        Plaintiffs intend to conduct discovery in this matter under Level 3, in accordance with

 Texas Rule of Civil Procedure 190.4.

                                           PARTIES

         1.     At all relevant times, Plaintiffs owned a house at 8218 Greenleaf Street, Baytown,

 TX 77523.

        2.      Defendant is an insurance company doing business in the State of Texas and,

 pursuant to Texas Insurance Code §804, may be served with process by serving its agent for

 service of process, the Commissioner of the Texas Department of Insurance, 333 Guadalupe,

 Austin, Texas, 78701.




                                                 1

                                           EXHIBIT C
    Case 3:19-cv-00358 Document 1-3 Filed on 10/30/19 in TXSD Page 2 of 10




                                    JURISDICTION AND VENUE

         3.      This Court has jurisdiction over the cause of action because the amount in

 controversy is within the jurisdictional limits ofthe Court.

         4.      All or a substantial part of the events or omissions giving rise to this lawsuit

 occurred in Harris County, Texas. Therefore, pursuant to Tex. Civ. Prac. & Rem. Code § 15.002,

 venue is proper in Harris County, Texas. The damages being sought by Plaintiffs are in excess of

 the minimum jurisdictional requirements of this Court.

         5.      The Court has personal jurisdiction over Defendant because Defendant does

 business in the State of Texas and because Defendant issued a policy of insurance covering

 property that is located in this district.

                                          PLAINTIFFS
                                                   'LOSS

         6.      Plaintiffs owned the property at 8218 Greenleaf Street, Baytown, TX 77523 (the

"Property") at all relevant times.

         7.      The Property sustained significant windstorm damage when Hurricane Harvey

("Harvey") struck the Houston, Texas area on or about August 28, 2017.

          8.     Defendant issued an insurance policy (Policy No. GC40010891)(the "Insurance

 Policy") covering the Property, which was in full force and effect at the time Harvey struck.

          9.     Plaintiffs had paid all premiums for the Insurance Policy when Harvey damaged

 Plaintiffs' property.

          10.    The Insurance Policy covered Plaintiffs' Property for damage caused by

 windstorm, among other perils.

          1 1.   Plaintiffs have already incurred and will incur significant expenses to repair the

 windstorm damage that Harvey caused at the Property.



                                                   2

                                              EXHIBIT C
   Case 3:19-cv-00358 Document 1-3 Filed on 10/30/19 in TXSD Page 3 of 10




        12.    Shortly after Harvey, Plaintiffs notified the Defendant of damages sustained as a

result of Harvey and made a claim for benefits under the Insurance Policy.

        13.    Defendant assigned an adjuster to investigate and adjust the loss.

        14.    The adjuster visited the property but failed to fully and fairly investigate the loss.

        15.    The adjuster prepared a damage estimate but failed to abide by the terms of the

Insurance Policy, the Defendant's general company claims handling standards, and/or with

recognized claims handling standards.

        16.    The adjuster improperly omitted and undervalued covered losses from windstorm

damage caused by Harvey to the Plaintiffs' Property.

        17.    Defendant failed to pay Plaintiffs for covered windstorm damage to the Property

caused by Harvey.

        18.    Plaintiffs submitted a damage assessment to the Defendant, seeking payment of

the damaged property, less the policy deductible.

        19.    The amount sought by the Plaintiffs was based on a firsthand inspection and

damage assessment prepared by Plaintiffs' experts. The damage assessment included a room-by-

room, line-by-line, unit cost damage estimate. Plaintiffs' experts found that the windstorm

damage greatly exceeded the amount and scope of the Defendant's adjustment.

        20.    Defendant has unreasonably refused to acknowledge Plaintiffs' expert's damage

assessment as a basis for coverage and has failed to issue payment based on said damage

assessment.

        21.    Harvey windstorm caused every loss Plaintiffs have identified.




                                                 3

                                            EXHIBIT C
   Case 3:19-cv-00358 Document 1-3 Filed on 10/30/19 in TXSD Page 4 of 10




        22.     Defendant knows that Plaintiffs are entitled to payment of insurance proceeds

under the terms ofthe homeowner's policy that Defendant issued for the items of loss that

Plaintiffs have identified.

        23.     Defendant has no reasonable basis for refusing to pay for the Harvey windstorm

losses for which Plaintiffs seek insurance proceeds.

         24.    Defendant's actions constitute a breach ofthe common law duty of good faith and

fair dealing.

         25.    Defendant has knowingly and intentionally misrepresented Plaintiffs' insurance

coverage to Plaintiffs to avoid complying with its contractual obligation to pay for Plaintiffs'

covered losses due to Harvey windstorm damage.

         26.    Defendant's obstinate refusal to acknowledge its coverage responsibilities out of

court has required Plaintiffs to file this action, thereby causing Plaintiffs and this Court to endure

unnecessary burden, expense, and delay.

         27.    Plaintiffs have filed this suit to recover the amount owed under the Insurance

Policy, which Defendant wrongfully denied.

                                        COUNT I
                                   BREACH OF CONTRACT

         28.    Plaintiffs hereby repeat and incorporate by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.

         29.    Plaintiffs and Defendant entered into a contract for insurance coverage when

Plaintiffs purchased and Defendant issued the Insurance Policy.

         30.    Plaintiffs paid their policy premiums and otherwise maintained the Insurance

Policy, which was in good standing at the time the Property sustained windstorm loss in August

2017.


                                                  4

                                             EXHIBIT C
   Case 3:19-cv-00358 Document 1-3 Filed on 10/30/19 in TXSD Page 5 of 10




        31.    Plaintiffs have complied with all obligations owed under the Insurance Policy,

including conditions precedent to recovery.

        32.    Defendant, however, has breached its contractual obligations by wrongfully

denying coverage and failing to issue payment for the amount owed on this claim as documented

in Plaintiffs' written demand for payment and supporting documents.

        33.    Defendant's improper denial has harmed Plaintiffs by denying the money to

which Plaintiffs are entitled under the terms ofthe Insurance Policy.

                                    COUNT II
                       VIOLATION OF TEXAS INSURANCE CODE:
                        UNFAIR SETTLEMENT PRACTICES AND
                     MISREPRESENTATION OF INSURANCE POLICY

       35.     Plaintiffs hereby repeat and incorporate by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.

       36.      Defendant's conduct constitutes multiple violations of the Texas Insurance Code,

Unfair Settlement Practices, Tex. Ins. Code § 541.060; and Misrepresentation of Insurance

Policy, §541.061. All violations under this article are made actionable by Tex. Ins. Code §

541.151.

       37.      Defendant's practice of misrepresenting to Plaintiffs material facts relating to the

coverage at issue, constitutes an unfair method of competition and an unfair and deceptive act or

practice in the business of insurance. Tex. Ins. Code § 541.060(a)(1); § 541.061.

       38.      Defendant's practice offailing to attempt in good faith to effectuate a prompt,

fair, and equitable settlement ofthe claim, even though Defendant's liability under the Insurance

Policy was reasonably clear, constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(2)(A); §

541.061.


                                                  5

                                            EXHIBIT C
   Case 3:19-cv-00358 Document 1-3 Filed on 10/30/19 in TXSD Page 6 of 10




        39.     Defendant's practice offailing to promptly provide Plaintiffs with a reasonable

explanation of the basis in the Policy, in relation to the facts or applicable law,for their failure to

offer a compromise settlement ofthe claim, constitutes an unfair method of competition and an

unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(3);

§ 541.061.

        40.     Defendant's practice of refusing to pay Plaintiffs' claim without conducting a

reasonable investigation, constitutes an unfair method of competition and an unfair and deceptive

act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(7).

        41.     Each of Defendant's acts described herein, together and singularly, were done

"knowingly" as that term is used in the Texas Insurance Code and were a producing cause of

Plaintiffs' damages described herein.

                                     COUNT III
                        VIOLATION OF TEXAS INSURANCE CODE:
                            PROMPT PAYMENT OF CLAIMS

        42.     Plaintiffs hereby repeat and incorporate by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.

        43.     Defendant's conduct constitutes multiple violations ofthe Texas Insurance Code,

Prompt Payment of Claims. Tex. Ins. Code, Chapter 542. All violations made under this article

are made actionable by Tex. Ins. Code § 542.060.

        44.     Defendant's failure to acknowledge receipt of Plaintiffs' claim, commence

investigation ofthe claim, and request from Plaintiffs all items, statements, and forms that they

reasonably believed would be required within the applicable time constraints, constitutes a non-

prompt payment of claims and a violation of Tex. Ins. Code § 542.055.




                                                   6

                                             EXHIBIT C
   Case 3:19-cv-00358 Document 1-3 Filed on 10/30/19 in TXSD Page 7 of 10




       45.      Defendant's failure to notify Plaintiffs in writing of its acceptance or rejection of

the claim within the applicable time constraints, constitutes a non-prompt payment of the claim.

Tex. Ins. Code § 542.056.

       46.      Defendant's delay ofthe payment of Plaintiffs' claim following its receipt of all

items, statements, and forms reasonably requested and required, longer than the amount oftime

provided for, constitutes a non-prompt payment of the claim. Tex. Ins. Code § 542.058.

                                 COUNT IV
               BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

       47.      Plaintiffs hereby repeat and incorporate by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.

       48.      The Insurance Policy was an insurance contract that existed between the Plaintiffs

and the Defendant. The Insurance Policy provided coverage for named windstorms during the life

ofthe policy, providing coverage for dwelling.

       49.      As a party to the Insurance Policy contract, Defendant owed a duty of good faith

and fair dealing to the Plaintiffs.

        50.     However, Defendant engaged in fraudulent, deceitful, and other conduct

inconsistent with its contractual obligations to Plaintiffs.

        51.     By failing to timely and adequately assess the Plaintiffs' damages, refusing to

properly adjust the loss, and refusing to pay money it owed under the Insurance Policy, despite

knowing the damage was covered thereunder, Defendant has acted arbitrarily, capriciously, in a

manner inconsistent with the reasonable expectations ofthe Plaintiffs, and in violation ofthe duties

of good faith and fair dealing.




                                                   7

                                             EXHIBIT C
    Case 3:19-cv-00358 Document 1-3 Filed on 10/30/19 in TXSD Page 8 of 10




       52.     For these reasons and others set out in this Petition, Defendant breached the duty

of good faith and fair dealing owed to the Plaintiffs, proximately causing Plaintiffs to suffer

damages, including economic damage and emotional distress caused by the denial.

       53.     Defendant is liable to Plaintiffs for compensatory, consequential, and punitive

damages as well as attorney fees, costs, expenses, prejudgment interest, and all other damages

and relief as this Court deems just and appropriate.

                                  COUNT V
               VIOLATION OF TEXAS DECEPTIVE TRADE PRACTICES/
                         CONSUMER PROTECTION ACT

       54.     Plaintiffs hereby repeat and incorporate by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.

       55.     Defendant has committed violations ofthe Texas Deceptive Trade

Practices/Consumer Protection Act("DTPA"). The DTPA, Section 17.46, et seq., ofthe Texas

Business and Commerce Code, provides additional protection to consumers who are victims of

deceptive, improper, and/or illegal practices, including the award of treble damages for knowing

violation, and for attorneys' fees. Defendant's conduct in engaging in such acts and practices has

resulted in actual and consequential damages to Plaintiffs and supports an award for treble

damages.

       56.     Each of Defendant's acts described herein, together and singularly, were done

"knowingly" as that term is used in the Texas Deceptive Trade Practices Act and were a

producing cause of Plaintiffs' damages described herein.

       57.     Plaintiffs are entitled to actual damages resulting from these violations of the law.

These damages include the sums Defendant has wrongfully refused to pay and any consequential

damages to Plaintiffs' economic welfare in the future, including any exacerbation of economic



                                                  8

                                            EXHIBIT C
   Case 3:19-cv-00358 Document 1-3 Filed on 10/30/19 in TXSD Page 9 of 10




condition occasioned by the delay in payment ofthese claims. Plaintiffs are also entitled to

recovery of treble damages for Defendant's knowing violations.

                                            DAMAGES

       58.     The above described acts, omissions, failures, and conduct of Defendant have

caused Plaintiffs to suffer damages which include, without limitation, the cost to properly repair

the damage to Plaintiffs' property.

       59.     Defendant"knowingly" and "intentionally" committed deceptive trade practices

and unfair insurance practices as those terms are defined in the applicable statutes. As a result,

Plaintiffs are entitled to additional damages under Section 17.50(b)(1) ofthe DTPA and Chapters

541 and 542 ofthe Texas Insurance Code.

       60.      Defendant's breach of its duty of good faith and fair dealing owed to Plaintiffs

was done intentionally and with malice and gross negligence as those terms are defined in

Chapter 41 of the Texas Civil Practice and Remedies Code. These violations are the type of

conduct that the state of Texas protects its citizens against by the imposition of exemplary

damages.

       61.      Therefore, Plaintiffs seek the recovery of exemplary damages in an amount to be

determined by the finder offact that is sufficient to punish Defendant for its wrongful conduct

and to set an example to deter this Defendant and others similarly situated from committing

similar acts in the future.

       62.      As a result of Defendant's conduct described herein, Plaintiffs have been forced

to retain the undersigned attorney to prosecute this action. Plaintiffs are entitled to recover

reasonable attorneys' fees under any applicable statute.




                                                  9

                                            EXHIBIT C
  Case 3:19-cv-00358 Document 1-3 Filed on 10/30/19 in TXSD Page 10 of 10




       63.     Plaintiffs are entitled to the recovery of attorneys' fees necessary to afford its

rights, along with the costs and expenses set forth by law.

       64.     Plaintiffs seek monetary relief over $200,000 but not more than $1,000,000.

                                REQUEST FOR DISCLOSURE


       Pursuant to Texas Rule of Civil Procedure 194, Plaintiffs request that Defendant disclose

the materials described in T.R.C.P. Rule 194.2.

                                    PRAYER FOR RELIEF

       WHEREFORE,PREMISES CONSIDERED,Plaintiffs pray that Defendant be cited to

appear and answer, and that after a trial on the merits, Plaintiffs recover from Defendants

damages for all causes of action described above, extra contractual damages as allowed by law

and the causes of action described above, attorneys fees, costs of court, and all interest allowed

by statute and common law and for such other relief to which Plaintiffs may be entitled, both in

equity and at law.

                                                       Respectfully submitted,


August 21, 2019                                        s/ Shane McClelland
                                                       Shane McClelland
                                                       TX Bar# 24046383
                                                       Attorney-in-Charge for Plaintiff
                                                       The Law Offices of Shane McClelland
                                                       440 Cobia Drive, Suite 101
                                                       Katy, Texas 77494
                                                       Phone:(713)987-7107
                                                       Fax: (832)827-4207
                                                       Email: Shane@hmtrial.com


                                                       Attorneyfor Plaintiffs




                                                  10

                                            EXHIBIT C
